Exhibit 10.4

 

EXECUTION VERSION

 

BORROWER JOINDER

 

BORROWER JOINDER, dated as of July 9, 2018 (this “Joinder”), by and among each
of the undersigned parties hereto and JPMORGAN CHASE BANK, N.A., as
administrative agent under the Credit Agreement (as defined below) (in such
capacity, including any successor thereto, the “Administrative Agent”).

 

RECITALS:

 

WHEREAS, reference is made to that certain Credit Agreement, dated as of
February 28, 2018 (the “Credit Agreement”), by and among MAPLE PARENT HOLDINGS
CORP. (the “Initial Borrower”), and, upon and at any time after the consummation
of the Acquisition, KEURIG DR PEPPER INC. (f/k/a DR PEPPER SNAPPLE GROUP, INC.)
(the “Surviving Borrower”, and together with the Initial Borrower, the
“Borrower”), as Borrower, the LENDERS and ISSUING BANKS from time to time party
hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent. Unless otherwise
indicated, all capitalized terms used herein and not otherwise defined herein
shall have the respective meanings provided to such terms in the Credit
Agreement referred to below;

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Surviving Borrower shall join the Credit Agreement as the Borrower by entering
into the Borrower Joinder and satisfying the requirements set forth in
Section 2.22 of the Credit Agreement;

 

WHEREAS, the Surviving Borrower has indicated its desire to become the Borrower
pursuant to the terms of the Credit Agreement; and

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

SECTION 1. In accordance with Section 2.22 of the Credit Agreement, and subject
to the satisfaction of the conditions set forth therein, the Surviving Borrower
by its signature below becomes the Borrower under the Credit Agreement with the
same force and effect as if originally named therein as the Borrower and,
without limiting the generality of the foregoing, hereby expressly obligates
itself with respect to all obligations and liability of the Borrower thereunder
and with respect to all obligations and liability of the Initial Borrower under
the Fee Letters. Each reference to the Borrower in the Credit Agreement shall be
deemed to refer to the Surviving Borrower and each reference to the Initial
Borrower in the Fee Letters shall be deemed to refer to the Surviving Borrower.
The Credit Agreement is hereby incorporated herein by reference.

 

SECTION 2. The Surviving Borrower represents and warrants to the Administrative
Agent that this Joinder has been duly authorized, executed and delivered by it
and this Joinder, the Credit Agreement (after giving effect to this Joinder) and
the Fee Letters (after giving effect to this Joinder) constitute its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except as enforceability thereof may be limited by bankruptcy, insolvency
or other similar laws affecting creditors’ rights generally and subject to
general principles of equity and principles of good faith and fair dealing.

 

SECTION 3. The Initial Borrower shall (unless a Default has occurred and is
continuing) be automatically released from its rights and obligations under the
Credit Agreement and under the Fee Letters.

 

--------------------------------------------------------------------------------


 

SECTION 4. This Joinder may be executed by one or more of the parties to this
Joinder on any number of separate counterparts (including by facsimile or other
electronic transmission), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. This Joinder shall become
effective as to the Surviving Borrower when the Administrative Agent shall have
received counterparts of this Joinder that, when taken together, bear the
signatures of the Surviving Borrower, the Initial Borrower and the
Administrative Agent.

 

SECTION 5. Except as expressly modified hereby, the Credit Agreement shall
remain in full force and effect.

 

SECTION 6. THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.

 

SECTION 7. Any provision of this Joinder that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Credit Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 8. All notices, requests and demands pursuant hereto shall be made in
accordance with Article IX of the Credit Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Joinder to be duly executed and delivered as of the date first above written.

 

 

KEURIG DR PEPPER INC.,

 

as the Surviving Borrower

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page to Borrower Joinder- Revolver]

 

--------------------------------------------------------------------------------


 

 

MAPLE PARENT HOLDINGS CORP.,

 

as the Initial Borrower

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page to Borrower Joinder- Revolver]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as the Administrative Agent

 

 

 

By:

/s/ Tony Yung

 

Name: Tony Yung

 

Title: Executive Director

 

[Signature Page to Borrower Joinder- Revolver]

 

--------------------------------------------------------------------------------